Gildersleeve, J.
The plaintiff appeals from a judgment of the Municipal Court, rendered in favor of the defendant, in an action brought by plaintiff to recover fifty dollars as a penalty for the defendant’s refusal to give him a transfer at Chambers street and West Broadway, which would enable him to travel northerly on defendant’s car. The plaintiff boarded a south bound car of defendant at Bayard street and the Bowery, paid his legal fare and asked for and'received a transfer. He left the car at Park Row and Chambers street and boarded a west bound car on Chambers street. His place of destination was Leonard street and West Broadway. On a car going northerly from Chambers street on West Broadway he was refused a transfer and was obliged to pay another fare to enable him to reach his destination. The points of the plaintiff’s embarkation and destination *586were'both on the railroad or portions thereof operated and controlled by the defendant and were within the limits of the borough of Manhattan, city of New York. The plaintiff made one continuous trip between the aforesaid points. The only question to be determined on this appeal is whether or not the defendant corporation improperly refused the desired transfer to the northerly point of the route, and thereby incurred the penalty provided by section 104 of the Railroad Law.' In rendering judgment for the defendant the learned court below stated that he had already decided the questions involved in this case in favor of the defendant in another case and, until that decision was overruled, he should adhere to it. The particular case referred to has not been brought to our attention, and we are ignorant of the grounds upon which that decision was based. Moreover, in the decision rendered in the case at bar, no grounds are set forth. We assume, however, that, in construing section 104, relating to the company’s obligation to grant transfers to passengers, the court considered the meaning of the words in said section, “ to the end that the public convenience may be promoted by the operation of the railroads embraced in such contract substantially as a single railroad with a single rate of fare,” as a legislative intimation that certain transfers, including those asked for under the circumstances in which one was demanded by the plaintiff herein, would not be required in seeking to promote the public convenience. The statute under consideration provides as follows, viz.: “ Every such corporation entering into such contract shall carry or permit any other party thereto to- carry between any two points on the railroads or portions thereof embraced in such contract any passenger desiring to make one continuous trip between such points for one single fare, not higher than the fare lawfully chargeable by either of such corporations for an adult passenger. Every such corporation shall upon demand, and without extra charge, give to each passenger paying one single fare a transfer, entitling such passenger to one continuous trip to any point or portion of any railroad embraced in such contract, to the end that the public convenience may be promoted by the operation of the railroads embraced in *587such contract substantially as a single railroad with a single rate of fare.” It will be observed that the language of the statute is: “ Every such corporation shall carry between any two points.” And again, “ shall upon demand, and without extra charge, give to each passenger paying one single fare a transfer entitling such passenger to one continuous trip to any point or portion of any railroad embraced in such contract.” (Keferring to contracts of lease.) The rights of the plaintiff rest upon the contract made with defendant when he pays his fare. Dunphy v. Erie R. Co., 42 N. Y. Super. Ct. 128. When the passenger pays for the right to ride upon the defendant’s railroads, it is upon an agreement between the parties that he shall have a continuous ride for the one fare to his point of destination. Such a ride, under the circumstances disclosed in this case, was guaranteed to the plaintiff by the statute. We are unable to find legal support for the defendant’s claim that it is its right to impose a limitation upon the giving of transfers by refusing them to passengers desiring to continue their journey upon lines not running in the same longitudinal direction. It is the contention of the defendant that “ when a trip becomes southerly it shall" not thereafter become northerly, and vice versa, without the payment of an additional fare.” We think such a rule is a violation of the statute. It is not an excuse to show that such a rule is necessary to prevent a fraudulent use and abuse of defendant’s transfer system. The question of the reasonableness of such a rule and its effect upon the defendant’s earnings afford no support for said contention. The reasonableness of the rule is not involved here. The statute gives to the public, specifically and in unmistakable language, the right to “ one continuous trip to any point or portion of the roads.” The application of ordinary intelligence to the consideration of this question indicates at once to an impartial mind an unobscured and definite meaning in the words of the statute. We have no right under the claim of construction to add to or take from that meaning. The court says, in the case of Tompkins v. Hunter, 149 N. Y. 122: “ In construing statutes, it is a well established rule that resort must be had to the natural signification of the *588words employed, and if they have a definite meaning, which involves no absurdity or contradiction, there is no room for construction.” In the case of People v. Woodruff, 32 N. Y. 355, the court says: “ It is .always competent for the Legislature to speak clearly and without qualification, and it is safer for judicial determination to follow the plain intent and obvious meaning of an act, rather than to speculate upon what might have been the views of the Legislature in the emergency that may have arisen.” In the case of the Matter of Miller, 110 N. Y. 216, where it was contended that the. reason and equity of a statute drew within its operation certain parties not mentioned in it,, it was said: “ If that be so, it constitutes no reason for controlling its language, although it might seem that the Legislature would have provided for such a case, had their attention been directed to it.” The case of O’Reilly v. Brooklyn Heights R. Co., 179 N. Y. 450, fully sustains the proposition that the defendant company, upon the facts established in the case at bar, or facts disclosing a similar situation, is under an obligation to transfer passengers over all of the roads operated by it for a single fare, if it be necessary to enable the passenger to malee a continuous trip between any two points oh its lines. Again, in Jenkins v. Brooklyn Heights R. R. Co., 29 App. Div. 13, the court says: “ The law of the State requires these transfers to be made, and makes no other limitation than that the passenger shall desire to make one continuous trip.” We consider it highly probable that, could the practical operation of the statute in question have been foreseen, and the attention of the Legislature directed to the burdens that some of its provisions impose upon the railroad companies, different language would have been used in the enactment. We have carefully examined the transfer system now in operation by defendant and consider it comprehensive and generous. In our judgment it is calculated to, and does, in the main, promote public convenience- to an extent commensurate with the equitable rights of the passenger and the carrier. We ean¿ however, see no relief for the defendant, except in additional legislation.
For the reasons stated the judgment must be reversed; and, *589since the facts are undisputed, judgment is given for the plaintiff, as demanded in the complaint, with costs. As the question involved is one of great importance, the defendant company may have leave to appeal to the Appellate Division.
Amend, J., concurs.